Citation Nr: 1542015	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-42 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depressive disorder.  

2.  Entitlement to an initial rating in excess of 50 percent for depressive disorder.  

3.  Entitlement to an initial compensable rating for erectile dysfunction.  

4.  Entitlement to an increased rating in excess of 40 percent for bladder cancer.  

5.  Entitlement to service connection for a left kidney disorder, to include a left kidney mass.  

6.  Entitlement to service connection for a respiratory disorder.  

7.  Entitlement to service connection for a stomach disorder.  

8.  Eligibility for Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, of the United States Code.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1954. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2013 rating decisions issued by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing.  A transcript of the hearing has been associated with the electronic file. 

In January 2011, the Board remanded the claims for service connection for a left kidney disorder and eligibility for DEA benefits under the provisions of Chapter 35, Title 38, of the United States Code, for additional development.  The case has been returned to the Board for further appellate review.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for the Veteran's service-connected depressive disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in this case, the Veteran indicated at the August 2015 travel board hearing before the Board that he is withdrawing his claims for entitlement to increased ratings for his service-connected erectile dysfunction and bladder cancer; service connection for left kidney, respiratory, and stomach disorders; and eligibility for DEA benefits under the provisions of Chapter 35, Title 38, of the United States Code.  

2.  The evidence of record shows that the Veteran's service-connected depressive disorder has been productive of occupational and social impairment, with deficiencies in work, family relations, and mood, due to such symptoms as sleep impairment, anxiety, memory loss, panic attacks, lack of interest in activities, irritability, isolative behavior, difficulty in establishing and maintaining effective work and social relationships, and angry outbursts.  



CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the substantive appeal concerning the claims for entitlement to an initial compensable rating for erectile dysfunction; an increased rating in excess of 40 percent for bladder cancer, service connection for a left kidney disorder, to include a left kidney mass; service connection for a respiratory disorder; service connection for a stomach disorder; and eligibility for DEA benefits under the provisions of Chapter 35, Title 38, of the United States Code.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 50 percent for the service-connected depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issues on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

The issues of entitlement to an initial compensable rating for erectile dysfunction; an increased rating in excess of 40 percent for bladder cancer, service connection for a left kidney disorder, to include a left kidney mass; service connection for a respiratory disorder; service connection for a stomach disorder; and eligibility for DEA benefits under the provisions of Chapter 35, Title 38, of the United States Code, were developed for appellate consideration.  At the August 2015 Board hearing, the Veteran indicated that he wished to withdraw his appeal as to the stated issues.  See the August 2015 Board hearing transcript, p. 2.  He also reiterated this request in an August 2015 statement.  Due to the withdrawal of these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the stated issues and they are dismissed.  

II.  VA's Duty to Notify & Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for a higher initial rating, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  See the March 2012 VCAA letter; Dingess, supra.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post service VA and private treatment records and lay statements are in the file.  

During the appeal period, the Veteran underwent a VA examination in to assess the current severity of his service-connected depressive disorder.  The VA examination is adequate, as it is predicated on a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by a complete rationale for the opinion stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Finally, as already alluded to, the Veteran also testified at a travel board hearing before the Board.  The hearing was in compliance with proper procedure as the presiding VLJ, the undersigned, explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

For the above reasons, the Board finds that VA has fulfilled its duty to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

III.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected depressive disorder is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9434.  Under DC 9434, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2015). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that the regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 

A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Noting the most salient and relevant evidence of record, the Veteran was afforded a VA examination for his service-connected depressive disorder in October 2012.  The Veteran admitted to having some minor memory problems since April 2012, along with an anxious mood.  The Veteran informed the examiner that he was married and has two of his five children still living.  He admitted to only having a few friends and not going out of his home because of traffic.  The Veteran stated that he has been married for sixty years, and considers his marriage as being healthy and strong.  After discharge from service, the Veteran explained that he worked for many years, but due to multiple health problems which never subsided, he was unable to return to work since the 1970s.  

Mental status testing revealed an appropriately dressed and neatly groomed Veteran.  The examiner noted that the Veteran displayed a depressed mood, along with anxiety, mild memory loss, and disturbances of motivation and mood.  His mood was described as appropriate to situation, and affect was commensurate.  Eye contact, communication, insight, and judgment were good.  The examiner noted that his attention, memory, and concentration were intact.  The examiner explained that the Veteran was a fair historian, but seemed frustrated when he was unable to recall specific dates for events that occurred over 50 years ago.  There was no suicidal ideation, homicidal ideation, delusions, or auditory/visual (AVH) hallucinations.  He was diagnosed with depressive disorder and assigned a GAF score of 62.  

VA outpatient treatment records show continuing complaints and treatment for his service-connected depressive disorder.  In September 2013, the Veteran visited his local VA outpatient treatment facility.  He complained of excessive worrying and neurovegetative symptoms, not improved by the prescribed medication, Prozac.  He admitted to being anxious about his health problems, having memory problems while talking, having problems sleeping at night, and displaying easily provoked anger (irritability).  He further added that he feels tired, frustrated, and isolative.  Upon mental status testing, the examining physician noted that the Veteran was casually dressed but appeared disheveled, anxious, and irritable.  His behavior was described as anxious, but cooperative with good eye contact.  His speech was pressured at a rapid rate, with normal tone and volume, and his affect was congruent.  The examining physician also noted that his mood was anxious and irritable towards his wife.  He denied any current suicidal ideation, homicidal ideation, hallucinations, and delusions.  His thought processes were goal directed with occasional repetition of frustrations and ruminative.  Memory and orientation were fair with some poor recall and both judgment and insight were intact.  He was diagnosed with depression, not otherwise specified (NOS), and assigned a GAF score of 50.  At a follow-up September 2013 VA mental health visit, the Veteran reported that prescribed medication has helped his sleeping and he has become less anxious.  Mental status testing reflected a casually dressed, but disheveled Veteran.  He was described as being calmer with cooperative behavior and good eye contact.  His speech was of the rapid rate and pressured, with normal tone and volume.  His affect was congruent and his mood was anxious and irritable.  He denied any current suicidal ideation, homicidal ideation, hallucinations, or delusions.  His thought processes were goal directed, with an occasional repetition of frustrations and ruminative.  The examining physician indicated that the Veteran's memory and orientation was fair with some poor recall.  Both judgment and insight were deemed fair.  The Veteran was diagnosed with depression, not otherwise specified (NOS), and assigned a GAF score of 50.  

At the August 2015 Board hearing, the Veteran testified that his service-connected depressive disorder is worse than the current evaluation contemplates.  He reported being irritable, as well as having angry outbursts and panic attacks daily due to arguments with his wife.  He explained that at other times, he gets angry because his daily routines are often interrupted and has thoughts of hurting himself.  The Veteran admitted to not having the best hygiene and stated that he is starting to lose both his short and long-term memory.  The Veteran's wife testified that the Veteran does not go outside of his house, never sees his kids, or has any friends.  He admitted to not having any hobbies and forced to quit his job due to symptoms associated with his service-connected depressive disorder.  

Having reviewed the evidence of record, for the entire period under appeal, the Board finds that the Veteran's service-connected depressive disorder symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, as required for a 50 percent rating under DC 9434.  See 38 C.F.R. § 4.130.

In this regard, the evidence reflects that throughout the appeal period, the Veteran's service-connected depressive disorder has been manifested predominantly by symptoms of depressed mood and affect, panic attacks, impaired concentration and memory, decreased motivation, irritability, sleeping impairment, nightmares, and anxiety.  Also, the Board notes that the Veteran has reported difficulty in maintaining and establishing relationships with others, as demonstrated by his isolating and avoidant behaviors, his irritability, and tendency to have angry outbursts.  Although the October 2012 VA examiner concluded that his psychiatric disorder has caused only mild symptoms with some difficulty in social or occupational functioning, as evident by the assignment of a GAF score of 62, more recent GAF scores at VA mental health visits in September 2013 were at 50, which is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  Therefore, the Board concludes that a 50 percent rating throughout the appeal period is warranted for the service-connected depressive disorder.  

The Board has considered whether the Veteran's service-connected depressive disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected depressive disorder is manifested by symptoms of chronic sleep impairment, panic attacks, lack of interest in activities, memory loss, irritability, anger, avoidant and isolative behavior, difficulty in establishing and maintaining effective work and social relationships, and anxiety.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In summary and resolving all doubt in the Veteran's favor, a 50 percent rating is assigned for the Veteran's service-connected depressive disorder.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  


ORDER

The appeal as to entitlement to an initial compensable rating for erectile dysfunction is dismissed.  

The appeal as to entitlement to an increased rating in excess of 40 percent for bladder cancer is dismissed.

The appeal as to entitlement to service connection for a left kidney disorder, to include a left kidney mass, is dismissed.  

The appeal as to entitlement to service connection for a respiratory disorder is dismissed.  

The appeal as to entitlement to service connection for a stomach disorder is dismissed.  

The appeal as to eligibility for DEA benefits under the provisions of Chapter 35, Title 38, of the United States Code is dismissed.  

An initial disability rating of 50 percent for the Veteran's service-connected depressive disorder is granted, subject to the regulations applicable to the payment of monetary benefits.  


REMAND

The Board finds that a new examination is warranted for the Veteran's claim.  The Veteran's last VA examination for his service-connected depressive disorder was in October 2012, over two and a half years ago.  Since his last VA examination, the Veteran has suggested that his symptoms associated with his service-connected depressive disorder have worsened.  See the August 2015 Board hearing transcript.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326 (a) (2015).  As the evidence suggests that the Veteran's service-connected depressive disorder may have worsened since his last VA examination, a remand is required to determine the current severity of his service-connected disability.  Moreover, this evidence, combined with the current evidence of record, may warrant a higher initial rating or staged rating for the service-connected depressive disorder.  Since the claim is being remanded, updated treatment records should be obtained as well.

With respect to the issue of entitlement to a TDIU, the Court has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to a TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  At the August 2015 Board hearing, the Veteran testified that he was forced to stop working due to his service-connected depressive disorder symptoms.  Accordingly, in light of the Court's decision in Rice, the Board directs the AOJ to proceed with the appropriate development of this issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015), must be fully met.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected depressive disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  If any identified records are not obtainable (or none exist), the record must be clearly documented and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).

3.  After all available records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected depressive disorder.  The AOJ should schedule the examination at the Ralph H. Johnson VA Medical Center in Charleston, South Carolina, if possible.  The electronic file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted.  

After examining the Veteran and reviewing his electronic file, the examiner is asked to identify the nature, frequency and severity of the Veteran's service-connected depressive disorder, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric disability. 
4.  After the above has been completed, have a vocational expert determine the impact, either individually or in combination, of the Veteran's service-connected disabilities on his employability owing to any functional impairment.  To this end, the expert is asked to assess the severity of the Veteran's service-connected disabilities (those being depressive disorder, bladder cancer, and erectile dysfunction) and their effect on his ability to obtain and maintain substantially gainful employment versus what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not taking into account his age or any disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

If it is determined the Veteran is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of these service-connected disabilities, then the expert is additionally asked to indicate the approximate date of onset.  In doing so, the examiner is asked to reconcile any opinion with all evidence of record.  

A complete rationale should be provided for any opinion expressed and conclusion reached.

5.  After the above is completed, readjudicate the issues on appeal.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


